Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 1/6/22 overcome the objections set forth in the office action mailed 11/19/21. The rejections set forth in the office action mailed 11/19/21 are maintained below. The rejection over Barton and Purmer has also been extended to claim 1 and some of its dependent claims. A new ground of rejection is also set forth below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/22 has been entered.

Claim Rejections - 35 USC § 103
Claims 1-2, 5, 7, 9-11, 13-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (U.S. PG Pub. No. 2013/0225461).
In paragraph 1 Barton discloses a lubricating composition comprising an oil of lubricating viscosity, as recited in component (a) of claim 1, and an antiwear agent. 
In paragraphs 112 and 122 Barton discloses that the sulfur content for both the engine lubricant and driveline lubricant overlaps the ranges recited in claim 1. It is noted that Barton discloses in paragraph 66 that the base oil of the lubricants can be a Group II or Group III oil, both of which contain less than 0.03% by weight of sulfur by definition, so the sulfur content supplied by the additives will also overlap the claimed ranges. In paragraphs 112 and 123 Barton discloses that the phosphorus content for both the engine lubricant and driveline lubricant overlaps the range recited in claim 10. In paragraph 117 and the tables following paragraphs 120 and 153 Barton discloses that the composition can comprise a detergent, as recited in claim 14, or can be free of detergent (concentration ranges with a lower bound of 0%), as recited in claim 11. In paragraphs 83 and 130 Barton discloses that the compositions can comprise a borated dispersant, as recited in claim 16. 
As discussed above, Barton discloses in the tables following paragraphs 120 and 153 Barton discloses that the antiwear agent can be present in an amount of to 0.1 to 15% by weight (engine lubricant), or 0.01 to 3% by weight (driveline lubricant), and in those tables Barton additionally discloses that the non-metal phosphorus compound (“Product of Invention”) is present in an amount of 0.01 to 5% by weight in either the engine lubricant or driveline lubricant. The weight ratio of antiwear agent to non-metal phosphorus compound therefore ranges from 0.02:1 to 1500:1 for the engine lubricant and 0.002:1 to 300:1 for the driveline lubricant. Even accounting for the variable phosphorus contents of the zinc dithiophosphate antiwear agent and the non-metal 
In paragraph 121 Barton discloses a method of lubricating an axle or manual transmission with the composition, meeting the method limitations of claims 17-18 and 21. In paragraphs 127-128 Barton further discloses that the manual transmission lubricant and gear oil of paragraph 121 can be used to lubricate various gear systems, as recited in claim 20. Manual transmissions contain bearings, and lubricating a manual transmission with the composition of Barton will therefore also meet the method limitations of claim 19.  
The difference between Barton and the currently presented claims is that some of the ranges of Barton overlap or encompass the claimed ranges rather than falling within them. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1-2, 5, 7, 9-11, 13-14, and 16-21 are therefore rendered obvious by Barton.

Claim 1-3, 5-7, 9-11, 13-14, 16-17, and 19-21 is rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Purmer (U.S. PG Pub. No. 2006/0063685).
The discussion of Barton in paragraph 4 above is incorporated here by reference. Barton discloses a composition comprising the components of claim 1, including zinc dialkyldithiophosphate, and discloses that the compositions are useful in various applications including lubricating manual transmissions, which include automotive 
Purmer, in paragraphs 6-14, discloses a lubricant for manual transmissions comprising a combination of ZDDPs including a ZDDP derived from 50% by weight or more of secondary alcohols, meeting the limitations of claim 3 where the zinc dialkyldithiophosphate comprises a secondary zinc dialkyldithiophosphate. In paragraph 26 Purmer discloses that the combination of ZDDPs provides anti-wear properties to the composition. It is noted that the composition of Purmer also comprises a thiadiazole derivative and a supplemental anti-wear agent which can be (paragraph 45) a non-metal phosphorus compound. The use of the combination of ZDDPs of Purmer as the ZDDP/anti-wear agent in the composition of Barton meets the limitation of claim 3, as well as claims 1-2, 5-7, 9-11, 13-14, 16-17, and 19-21, since the resulting composition is suitable for lubricating manual transmissions and automotive gears and bearings therein.
It would have been obvious to one of ordinary skill in the art to use the combination of ZDDPs of Purmer as the ZDDP in the composition of Barton when the compositions are formulated to be used in manual transmissions, since Purmer discloses that it is a suitable ZDDP blend for use in manual transmission lubricants, and discloses in paragraph 26 that the blend of ZDDPs provide antioxidant and anti-wear properties to the composition, and that secondary ZDDPs are more effective anti-wear agents. 

Claim 1-3, 5-7, 9-11, 13-14, and 16-21 is rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Tipton (U.S. Pat. No. 8,153,565).
The discussion of Barton in paragraph 4 above is incorporated here by reference. Barton discloses a composition comprising the components of claim 1, including zinc dialkyldithiophosphate, and discloses that the compositions can be transmission oils or axle oils, but does not explicitly disclose the inclusion of zinc dialkyldithiophosphate in a specific composition used for lubricating driveline devices, and does not specifically disclose secondary zinc dialkyldithiophosphates. 
Tipton, from column 1 line 56 and column 2 line 18, discloses a lubricant for a final drive gearing system and a final drive axle. In column 15 lines 50-67 Tipton discloses that the compositions are useful in additional devices, including manual transmissions, which also will comprise gears and bearings. In In column 14 lines 51-57 Tipton discloses that the composition can include a ZDDP extreme pressure/anti-wear agent where at least 50% of the alkyl groups are derived from secondary alcohols, meeting the limitations of claim 3 where the zinc dialkyldithiophosphate comprises a secondary zinc dialkyldithiophosphate. Tipton also discloses ZDDP additives in column 6 lines 44-50. The use of the ZDDP of Tipton as the ZDDP/anti-wear agent in the composition of Barton meets the limitation of claim 3, as well as claims 1-2, 5-7, 9-11, 13-14, and 16-21, since the resulting composition is suitable for lubricating automotive axles, gears, and transmissions.
It would have been obvious to one of ordinary skill in the art to use the ZDDP of Tipton as the ZDDP in the composition of Barton when the compositions are formulated .


Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. Applicant continues to argue that Barton does not teach the use of ZDDP in driveline devices. Applicant argues that while Barton generically discloses the use of ZDDP in the disclosed lubricating compositions (paragraph 96), Barton only specifically discloses the inclusion of ZDDP in engine oil compositions (paragraph 116) and does not disclose ZDDP in lubricants for driveline devices (paragraphs 135-147). However, the use of terms such as “In one embodiment” (paragraphs 135-136, 142, 144-145, 147) and “Examples of the antiwear agent” (paragraph 137) makes clear that antiwear agents disclosed in paragraphs 135-147 are examples and not an exhaustive list of suitable antiwear agents for use in the driveline device lubricating composition. Barton does not provide any explicit teaching away from the use of ZDDP or other metal-containing antiwear agents in lubricant compositions from driveline devices. One of ordinary skill in the art would therefore not consider the absence of a teaching of ZDDP in paragraphs 135-147 as a teaching away from the use of ZDDP in lubricants for driveline devices when Barton teaches in paragraph 96 that ZDDP is useful in the lubricating compositions of the references.
Even if one of ordinary skill in the art would read Barton as teaching away from the inclusion of ZDDP in driveline lubricants, claims 1-3, 5, 7, 9-11, 13-14, and 16 are 
Additionally, the rejection over Barton and Purmer has now been extended to claim 1 and many of its dependent claims. Purmer specifically teaches the inclusion of ZDDP antiwear agents in lubricating compositions for manual transmissions, providing motivation for one of ordinary skill in the art to use ZDDP in the driveline device lubricant of Barton when the driveline device is a manual transmission. The newly applied Tipton reference provides similar motivation for using the ZDDP in the driveline device lubricant of Barton when the driveline device is an axle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771